         Case 5:20-cv-00153-BLF Document 8 Filed 05/12/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10
11
     BILLY MOUNT,                                          Case No. 3:20-cv-00153-BLF
12
                                           Petitioner, [PROPOSED] ORDER
13
                     v.
14
15   W.J. SULLIVAN,
16                                       Respondent.
17
18         Good cause appearing, Respondent may have until June 23, 2020, to file his answer to the
19   application for writ of habeas corpus. If Petitioner wishes to respond to the answer, he shall do so
20   by filing a traverse with the Court and serving it on Respondent’s counsel within thirty (30) days

21   of the date the answer is filed.

22         IT IS SO ORDERED.

23
     Dated: May 12, 2020
24                                                           BETH LABSON FREEMAN
                                                             United States District Judge
25

26

27

28                                                     1
                                                                          Order (3:20-cv-00153-BLF)
